Citation Nr: 1200028	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Jackson, Mississippi Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for dysthymic disorder, and assigned a disability rating of 10 percent.


FINDING OF FACT

From August 19, 2005, the Veteran's dysthymic disorder has produced occupational and social impairment with decrease in work efficiency and periods of inability to perform occupational tasks due to symptoms including depressed mood, anxiety, panic attacks, and sleep impairment.


CONCLUSION OF LAW

From August 19, 2005, the Veteran's dysthymic disorder has met the criteria for a 30 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran notice, in an August 2005 letter, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In a December 2010 letter, VA informed the Veteran how VA determines disability ratings and effective dates.  The issue of the disability rating for dysthymic disorder was last adjudicated in October 2010.

The present appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA has also fulfilled its duty to assist the Veteran in developing evidence to support his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and the transcripts of hearings held before an RO Decision Review Officer in August 2006 and before the undersigned Veterans Law Judge in September 2011.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of the current matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Dysthymic Disorder

The RO assigned a 10 percent disability rating for the Veteran's dysthymic disorder, effective August 19, 2005, the date of receipt of the Veteran's claim for service connection for a psychiatric disorder.  The Veteran contends that a higher rating is warranted.

Disability ratings are based upon the average impairment of earning capacity as determined by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran appealed the initial disability rating that the RO assigned for dysthymic disorder.  The Board therefore will consider the evidence for the entire period since the effective date of the grant of service connection, and will consider whether staged ratings are warranted.

The Rating Schedule provides for evaluating mental disorders such as dysthymic disorder under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF score ranging from 55 to 65.  GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or moderate difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

The claims file contains records of VA treatment of the Veteran from 2008 forward.  Those records contain reports that the Veteran's depression and other mental disorder symptoms were treated with medication intermittently from 2004 forward.

In an August 2006 hearing before an RO Decision Review Officer, the Veteran indicated that he experienced depression during service and had continued to experience depression through the present.

On a VA mental disorders in March 2007, the Veteran reported that depression that began during service had fluctuated in severity, but had continued without resolution, through the present.  He reported having depression of varying severity, difficulty sleeping, and periods of lack of energy and trouble focusing.  He stated that medication for his disorder helped somewhat with the symptoms.  The examiner observed that the Veteran appeared mildly anxious, and had mildly sweaty palms at the end of the examination.  The examiner provided a diagnosis of dysthymic disorder, and assigned a Global Assessment of Functioning (GAF) score of 65.

VA treatment records from 2008 show that the Veteran was on medication for depression.  The Veteran reported sadness, depression, feelings of hopelessness and helplessness, insomnia, and decreased energy and motivation.  He indicated that he tried to avoid his family.  In July 2008, he indicated that he had severe stress-related anxiety so intense that he was considering quitting his profession.  The treating clinician assigned a GAF score of 55.

In his March 2009 appeal, the Veteran asserted that a higher rating was warranted because his depression, anxiety, and sleep problems affected his ability to perform his daily activities.

In VA mental health treatment in October 2009 and April 2010, the Veteran reported an increase in depressive symptoms and stressors, and a decline in functioning.  On each of those visits, the treating clinician assigned a GAF score of 60.

The Veteran had a VA mental disorders examination in September 2010.  He reported that depression and chronic sleep difficulties began while he was in service.  He stated that chronic sadness and depression had continued since service.  He indicated that he was on daily medication for depression.  He stated that currently he had difficulty sleeping, anxiety, nervousness, and difficulty staying focused.  He also related having decreased energy, poor motivation, lack of interest in activities, and frequent crying spells.  He indicated that he broke into sweats when he was around people.  He reported that his nervousness and difficulty being around people made him question whether he could continue in his job as a state legislator.  He stated that his disorder caused marital discord, as he preferred to avoid being around people and his wife liked to go out and be social.  The Veteran did not report any paranoia or delusions.  The examining psychiatrist reviewed the Veteran's claims file.  The examiner a depressed mood and restricted affect, with normal speech, thought content, and cognitive functioning.  The examiner found that the Veteran's dysthymic disorder produced mild to moderate impairment in social and industrial functioning.  The examiner assigned a GAF score of 65.

In the September 2011 Board hearing, the Veteran reported that he was in a depressive mood about seven months of the year.  He stated that during such periods he did not like to be around people, did not like to go out, and had difficulty interacting with his family.  He reported that he had serious problems with motivation and with completing tasks.  He related that he had panic attacks, with sweats, once or twice a month.  He stated that during panic attacks, he removed himself from his surroundings and isolated himself.  He reported that the manifestations of his mental disorder caused him problems in carrying out the duties of his job as a state legislator.  He stated that because of his symptoms he missed many community meetings and sometimes had to make excuses and slip out of meetings.  He noted that he had experienced panic attacks, with sweats, while at work.  He reported that he was on medication for his mental disorder, and that the medication decreased but did not control his symptoms.  He stated that he largely isolated himself from his wife.  He stated that she helped him function and keep his job despite his disorder, but that this was a burden on her.

In the period since the 2005 effective date of service connection of his dysthymic disorder, the Veteran has been on medication intermittently.  Medication has decreased but not controlled his symptoms.  Treatment notes, examination records, and the Veteran's statements show that his mental disorder produces occupational and social impairment with decreases in work efficiency and periods of inability to perform occupational tasks.  His discomfort being around people, difficulties with concentration, and panic attacks cause him to avoid, miss, or leave meetings and gatherings associated with his work as a legislator.  His symptoms have caused him to question whether he can continue in that work.  The manifestations of his dysthymic disorder have been most consistent with the criteria for a 30 percent rating.   As his occupational and social impairment have not significantly reduced his reliability and productivity, his panic attacks occur less frequently than weekly, and he does not have impaired speech, memory, judgment, or thinking, his dysthymic disorder does not warrant a 50 percent rating.  The Board grants a 30 percent rating effective August 19, 2005.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2009).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The manifestations and effects of the Veteran's dysthymic disorder do not necessitate referral of the rating of that disability to designated VA officials for consideration of an extraschedular rating.  The Veteran has not had frequent hospitalizations for his mental disorder.  The effects of the Veteran's mental disorder on his work do not rise to the level of marked interference with employment.  The Rating Schedule provides for higher ratings for disability levels more severe than that experienced by the Veteran.


ORDER

From August 19, 2005, a 30 percent disability rating for dysthymic disorder is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


